                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

    IN RE:                            )
    AEROGROUP INTERNATIONAL, INC., et )               Chapter 11
    al.,                              )               Bankr. No. 17-11962 (CSS)
                                      )               (Jointly Administered)
                   Debtors.           )

    POLK 33 Lending, LLC,                         )
                                                  )
                         Appellant,               )
                                                  )
                 v.                               )   C.A. No. 19-648 (MN)
                                                  )
    THL CORPORATE FINANCE, INC.,                  )
                                                  )
                         Appellee.                )

                                        MEMORANDUM

         This appeal arises in the Chapter 11 cases of Aerogroup International, Inc. and certain

affiliates (“Debtors”). Appellant Poke 33 Lending, LLC (“Polk 33”) has appealed from the

Bankruptcy Court’s March 26, 2019 decision, Polk 33 Lending, LLC v. THL Corporate Finance,

Inc. (In re Aerogroup Int’l, Inc.), 601 B.R. 571 (Bankr. D. Del. 2019) (“Allocation Decision”), 1 in

which the Honorable Kevin J. Carey, 2 inter alia, allocated proceeds from the Debtors’ 11 U.S.C.

§ 363 asset sale among two lenders with competing secured claims – Polk 33, and appellee THL

Corporate Finance, Inc. (“THL”), in its capacity as administrative agent to the Debtors’ prepetition

term loan lenders. The Allocation Decision adjudicated the lenders’ dispute over the allocation of

sale proceeds consistent with the Bankruptcy Court’s prior denial of Polk 33’s summary judgment


1
         The docket of the Chapter 11 cases, captioned In re Aerogroup Int’l Inc., Case No. 17-
         11962 (CSS) (Bankr. D. Del.), is cited herein as “B.D.I. __.”
2
         Pursuant to an order dated June 6, 2019 (Adv. D.I. 26), the above-captioned Chapter 11
         cases and all associated cases, including the adversary proceeding, were reassigned to the
         Honorable Christopher S. Sontchi.


                                                 1
motion, in which Polk 33 asserted that THL’s “final” credit bid on certain assets at the auction

established the secured amount of THL’s claim. In re Aerogroup Int’l, Inc., 2018 WL 3155250,

*3-*4 (Bankr. D. Del. June 25, 2018). The Bankruptcy Court denied summary judgment, citing a

“dispute over the material fact of whether THL’s credit bid was a ‘final bid” and rejecting Polk

33’s argument “that the secured portion of THL’s claim is determined by its Credit Bid rather than

the market price for the collateral.” Id. at *4-*5. The Allocation Decision, entered after a two-

day evidentiary hearing, determined that THL’s credit bid was not a final offer and allocated the

sale proceeds in accordance with the parties’ agreements and a detailed determination of the value

of the individual assets underlying each lender’s claim. See Aerogroup, 601 B.R. at 589.

       Pending before the Court is Appellant’s Request for Order Certifying Order for Direct

Appeal to the Court of Appeals for the Third Circuit (D.I. 12) (“Certification Motion”), which

seeks certification under 28 U.S.C. § 158(d)(2)(A). The Certification Motion is fully briefed.

(D.I. 12, 15, 19). Because Polk 33 has provided no justification for bypassing this Court’s

intermediate review, the Certification Motion is denied.

I.     BACKGROUND

       A.      Chapter 11 Cases

       Prior to filing the chapter 11 cases, the Debtors were a leading manufacturer and retailer of

women’s footwear. On September 15, 2017 (“the Petition Date”), the Debtors commenced the

chapter 11 cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code.

       The Debtors’ outstanding debt is held in a “split lien” collateral structure by THL, as

administrative agent for the Debtors’ prepetition term loan lenders, and Polk 33, as the provider of

debtor-in-possession (“DIP”) financing. Pursuant to the final order approving the DIP facility

(B.D.I. 14) (“the Final DIP Order”) on November 2, 2017, Polk 33 holds a first lien on all “DIP




                                                 2
Priority Collateral,” which includes the Debtors’ inventory and working capital, and the proceeds

therefrom, and THL holds a lien on all “Term Priority Defined Collateral,” which includes the

Debtors’ intellectual property and all proceeds therefrom.

       B.      The Auction and Credit Bid

       On February 15-16, 2018, the Debtors auctioned substantially all of their assets (“the

Auction”). Approximately midway through the Auction, THL submitted a credit bid (“the THL

Credit Bid”) for the Debtors’ intellectual property, which was THL’s Term Priority Defined

Collateral under the Final DIP Order. THL asserts that the Credit Bid was not a final bid but,

rather, the minimum incremental bid required under the bidding procedures at the time.

Aerogroup, 601 B.R. at 580-81. (B.D.I. 654, Transcript of Feb. 15-16, 2018 Hearing, 140:10-11).

THL never suggested that the bid reflected THL’s view of the value of the collateral nor did THL

or any other party in interest assert that it was a final bid. Id. at 589 (“the evidence shows that

THL’s credit bid was not a final offer”) (citing Handy Decl. ¶¶ 7-8); see also Cleary Decl. ¶ 8

(B.D.I. 956-2). The Debtors asked THL to refrain from bidding for a period of time while bidders

seeking to acquire the entire business built momentum. Id. at 580-81. Ultimately, the Debtors

selected Alden as having made the highest and best bid at the Auction.

       On March 6, 2018, the sale to Alden closed, and the proceeds from the sale (“the Sale

Proceeds”) were deposited in escrow. On April 24, 2018, THL filed its Allocation Motion

(B.D.I. 803) with the Bankruptcy Court seeking a determination of the value of THL’s and Polk

33’s secured claims for purposes of determining how the Sale Proceeds should be allocated

between THL’s and Polk 33’s respective first lien collateral pools. Polk 33 objected to the

Allocation Motion. (B.D.I. 844). On June 8, 2018, Polk 33 filed a motion for summary judgment




                                                3
in connection with THL’s Allocation Motion, arguing that THL’s “final” credit bid at the auction

set the value of its secured claim (B.D.I. 919) (“Summary Judgment Motion”).

        C.     Summary Judgment Decision and Allocation Decision

        On June 25, 2018, the Bankruptcy Court issued the Summary Judgment Decision denying

Polk 33’s Summary Judgment Motion. Aerogroup, 2018 WL 3155250, at *5. In the Summary

Judgment Decision, the Bankruptcy Court framed the issue as: “[r]elying on the Third Circuit’s

decisions in Submicron[3] and Philadelphia Newspapers,[4] Polk argues that THL’s ‘final’ Credit

Bid established the secured amount of THL’s claim.” Id. at *3. The Bankruptcy Court held there

was “a dispute over the material fact of whether THL’s credit bid was a ‘final’ bid.” Id.

        Regarding Polk 33’s analysis of SubMicron and Philadelphia Newspapers, the Bankruptcy

Court remarked: “THL also contends that Polk’s arguments rely on a disingenuous and misleading

misinterpretation of Third Circuit law. I agree.” Id. at *4. In analyzing the language Polk 33 cited

from those decisions, the Bankruptcy Court held:

               Polk’s argument relies on language plucked out of cases without
               context and fails to recognize the basic premise: an auction allows
               the marketplace to determine the value of the collateral, which, in
               turn, determines the value of the secured portion of claim. In other
               words, the highest bid—no matter who makes it—sets the asset’s
               value.

Id. at *5.

        On June 29, 2018 and July 13, 2018, the Bankruptcy Court held an evidentiary hearing on

several matters, including THL’s Allocation Motion. On March 26, 2019, the Bankruptcy Court

issued its Allocation Decision, in which, among other things, the Bankruptcy Court allocated


3
        Cohen v. KB Mezzanine Fund II, LP (In re SubMicron Sys., Corp.), 432 F.3d 448
        (3d Cir. 2006).
4
        In re Philadelphia Newspapers, LLC, 599 F.3d 298 (3d Cir. 2010), as amended
        (May 7, 2010).


                                                 4
$16.8 million of the Sale Proceeds to the THL’s Term Priority Defined Collateral and

$7.45 million to Polk 33’s DIP Priority Collateral. Aerogroup, 601 B.R. at 598-99. As a factual

matter, the Bankruptcy Court held that the Debtors had asked THL to stop credit bidding so as not

to interfere with the active bidding of other cash bidders and that THL had “temporarily refrain[ed]

from bidding, but reserved its right to resume credit bidding if other bidders did not bid amounts

satisfactory to THL.” Id. at 581. “[T]he evidence show[ed] that THL’s credit bid was not a final

offer.” Id. at 589-90. On April 8, 2019, Polk 33 appealed the Allocation Decision. (D.I. 1). Aside

from this appeal, all issues related to the allocation and distribution of the Sale Proceeds have been

resolved. (See B.D.I. 1203 (May 30, 2019 Hearing Transcript at 9:7)).

II.      JURISDICTION AND STANDARD OF REVIEW

         Pursuant to 28 U.S.C. § 158(a), district courts have mandatory jurisdiction to hear appeals

“from final judgments, orders and decrees” and discretionary jurisdiction over appeals “from other

interlocutory orders and decrees.” 28 U.S.C. § 158(a)(1), (3). Motions for direct appeal to the

court of appeals are governed by 28 U.S.C. § 158(d)(2), which provides that a district court may

certify a final order for immediate appeal to the court of appeals. In accordance with section

158(d)(2)(A) and (B), certification is mandatory if the Court determines that any of the following

exist:

                (i) the judgment, order, or decree involves a question of law as to
                which there is no controlling decision of the court of appeals for the
                circuit or of the Supreme Court of the United States, or involves a
                matter of public importance;

                (ii) the judgment, order, or decree involves a question of law
                requiring resolution of conflicting decisions; or

                (iii) an immediate appeal from the judgment, order, or decree may
                materially advance the progress of the case or proceeding in which
                the appeal is taken.




                                                  5
28 U.S.C. § 158(d)(2)(A). Subsection 158(d)(2)(B) provides that certification to the Third Circuit

Court of Appeals is mandatory if the Court determines that circumstances specified in (i), (ii), or

(iii) of subparagraph (A) exists. 28 U.S.C. § 158(d)(2)(B); In re Tribune Co., 477 B.R. 465, 470

(Bankr. D. Del. 2012) (construing § 158(d)(2)(B)). “While the section contains three subparts,

there are actually four disjunctive criteria as subpart (i) sets forth two separate benchmarks for

certification.” In re Millennium Lab Holdings, II, LLC, 543 B.R 703, 708 (Bankr. D. Del. Jan. 12,

2016).

III.     ANALYSIS

         Polk 33 requests certification of direct appeal of the following narrow legal issue: whether

a secured lender’s bid at a § 363 auction sets the value of the secured lender’s collateral at the

amount of the credit bid, if that bid is withdrawn. (D.I. 14 at 1). Polk 33 does not seek certification

on the basis that there is no controlling decision of the court of appeals or the Supreme Court under

the first prong of § 158(d)(2)(A)(i). Polk 33 seeks certification for immediate review of the

Allocation Decision on the bases that (1) the Allocation Decision “involves a question of law

requiring resolution of conflicting decisions” pursuant to 28 U.S.C. § 158(d)(2)(A)(ii); (2) “an

immediate appeal . . . may materially advance the progress of the case,” pursuant to

§ 158(d)(2)(A)(iii); and (3) the Allocation Decision “involves a matter of public importance”

pursuant to the second prong of § 158(d)(2)(A)(i). THL asserts that none of the grounds for

certification apply here, and the Court agrees.

         A.     Resolution of Conflicting Decisions

         Certification of the appeal is mandatory under § 158(d)(2)(A)(ii) where the appeal involves

a question of law requiring resolution of conflicting decisions. “Conflicting decisions” are

sufficient to warrant direct appeal under § 158(d)(2)(A)(ii) where the decision to be appealed




                                                  6
conflicts with pre-existing decisions from other lower courts within the circuit. See Millennium

Lab Holdings, 543 B.R. at 713-25 (certifying an issue for appeal where the bankruptcy court’s

ruling with respect to that issue conflicted with another pre-existing bankruptcy court decision

within the circuit); In re Blue Stone Real Estate, Const. & Dev. Corp., 396 B.R. 555, 561 (Bankr.

M.D. Fla. 2008) (same).

        Polk 33 argues that under the “ironclad and binding Third Circuit precedent” of Submicron

and Philadelphia Newspapers, “THL’s credit bid at the Auction for less than the full amount of its

collateral set the value of its secured claim.” (D.I. 14 at 9). The Allocation Decision “allocated

$16.8 million of the proceeds of the § 363 Sale to THL’s Term Priority Defined Collateral, . . .

despite the undisputed fact that THL submitted and did not withdraw its $12,209,519 credit bid on

the Term Priority Defined Collateral during the 363 Sale.” (Id. at 7-8). Therefore, according to

Polk 33, the Bankruptcy Court’s Allocation Decision “directly contradicts case law decided by

and within the Third Circuit” holding unequivocally that “a credit bid [by a secured creditor] sets

the value of a lender’s secured interest in collateral,” regardless of whether that credit bid is

ultimately the successful bid at a public auction. (Id. at 9 (citing Philadelphia Newspapers, 599

F.3d at 311-12 and SubMicron, 432 F.3d at 459-61)). Polk 33 argues that certification for direct

appeal is mandatory under § 158(d)(2)(A)(i) because the Allocation Decision’s holding to the

contrary “represents a direct conflict with these intra-circuit decisions.” (Id. at 9-10). THL argues

that such an argument finds no support in the statute or the case law interpreting it. The Court

agrees with THL.

        The requisite conflict for § 158(d)(2)(A)(ii) can “exist among bankruptcy judges in the

same district or different districts, among district courts in the same district or different district, or

among appellate panels in the same circuit.” See 1 COLLIER ON BANKRUPTCY ¶ 5.06[4][c]




                                                    7
(Richard Levin & Henry J. Sommer eds., 16th ed. 2019); see, e.g., In re Goody’s Family Clothing,

Inc., 2009 WL 2355705, at *2 (D. Del. 2009) (denying certification where “no split of authority

exists in the Third Circuit”); In re Gen. Motors Corp., 409 B.R. 24, 29 (Bankr. S.D.N.Y. 2009)

(denying certification where there were “no conflicting decisions within the Second Circuit for the

Circuit to resolve”). A conflict between a bankruptcy court and circuit court decision does not

satisfy the conflict requirement, and none of the cases Polk 33 cites hold otherwise.

See Millennium, 543 B.R. at 714-15 (concluding that while intra-circuit splits do not satisfy

§ 158(d)(2)(A)(ii), a conflict between Delaware bankruptcy court decisions issued by different

judges satisfied conflict decisions prong); In re Pliler, 487 B.R. 682, 698-701 (Bankr. E.D.N.C.

2013) (conflict between two bankruptcy court decisions in the Eastern District of North Carolina

issued by different judges); In re MPF Holding U.S. LLC, 444 B.R. 719, 726-27 (Bankr. S.D. Tex.

2011) (conflicting decisions interpreting what two Fifth Circuit cases meant by the phrase “specific

and unequivocal,” including by two bankruptcy judges in the Northern District of Texas).

       As THL correctly points out, Polk 33’s reading of the statute would lead to absurd results.

Such an interpretation would require a district court to first evaluate the merits of an appeal – i.e.,

by deciding whether the bankruptcy court decision conflicts with Third Circuit precedent – before

deciding the certification request. This, of course, undermines the purpose of direct certification,

which is to allow an appeal to skip over the district court’s intermediate review. And, contrary to

the plain language of the statute, Polk 33’s approach would leave no “conflict” for the Third Circuit

to “resolve.” If the Third Circuit has already decided an issue in a manner that conflicts with a

bankruptcy court’s decision, then the Third Circuit precedent prevails , and there is no conflict that

requires “resolution” by the Third Circuit on appellate review. Accordingly, certification is not

required under the first prong of § 158(d)(2)(A)(ii).




                                                  8
       B.      Materially Advancing the Progress of the Case

       Certification is appropriate under § 158(d)(2)(A)(iii) where an immediate appeal from the

order may materially advance the progress of the case. 28 U.S.C. § 158(d)(2)(A)(iii). In

determining whether to certify the appeal, the Court must determine whether there is anything

“extraordinary or urgent about this situation that recommends departing from the standard

appellate process.” Stanziale v. Car-Ber Testing, Inc. (In re Conex Holdings), 534 B.R. 606

(D. Del. 2015).

       Polk 33 argues that certification will materially advance the progress of the case because

both parties will likely appeal an adverse ruling by the District Court. (D.I. 14 ¶ 29). In its reply,

Polk 33 further argues that the Debtors’ Chapter 11 cases have been pending for “nearly two years”

and that the swift resolution of Polk 33’s appeal would promote administration and closing of the

Debtors’ cases. (D.I. 19 at 19). Conversely, THL argues that the underlying bankruptcy cases are

proceeding regardless of this appeal and that the appeal will have no bearing on the current and

limited administration of the underlying bankruptcy. THL argues that the Sale Proceeds have been

distributed already in accordance with the Allocation Decision, and nothing in the Chapter 11 cases

is being held up by the appeal. THL further argues that Polk 33 has identified no other matters

that may be materially advanced by certifying a direct appeal.

       Polk 33’s prediction that the parties will likely appeal an adverse ruling by the District

Court – therefore requiring “two levels of appeals” (D.I. 19 at 4) – is not sufficient to establish

material advancement. Any litigant could maintain that skipping district court review in the appeal

process may expedite final resolution. Indeed, “[i]f the mere expectation of advancement to a

circuit court was sufficient to establish material advancement, Section 158(d)(2)(A)[iii] would

effectively eliminate the district court from the bankruptcy review process altogether.” Carval




                                                  9
Investors UK Ltd. v. Giddens (In re Lehman Bros. Inc.), 2013 WL 5272937, at *5 (S.D.N.Y. Sept.

18, 2013). Consequently, courts have routinely held that the desire to skip one appellate level is

not grounds for certification under § 158(d)(2)(A)(ii). See, e.g., Millennium, 543 B.R. at 716-17

(“Further, case law is clear that even the near certainty that this appeal will ultimately end up

before the Third Circuit is not a basis on which to certify the order.”); Troisio v. Erickson (In re

IMMC Corp.), 2016 WL 356026, at *7 (D. Del. Jan. 28, 2016) (holding that likelihood of losing

party appeal to the Third Circuit insufficient to satisfy 28 U.S.C. § 158(d)(2)(A)(iii)); Official

Comm. of Unsecured Creditors v. Sabine Oil & Gas Corp. (In re Sabine Oil & Gas Corp.), 2016

U.S. Dist. LEXIS 147710, at *7-8 (S.D.N.Y. Oct. 24, 2016) (collecting authority); In re Johns-

Manville Corp., 449 B.R. 31, 34 (S.D.N.Y. 2011) (“T]he only argument for expedition is that the

appeal will be quicker because it need only be heard by one court – the Court of Appeals. That

argument can be made in every case where there is an appeal involving a final judgment of the

Bankruptcy Court.”).

       Additionally, the mere fact that the Chapter 11 cases are awaiting “official closure” does

not constitute an “extraordinary or urgent” situation “that recommends departing from the standard

appellate process.” Conex Holdings, 534 B.R. at 611. Moreover, the merits of this appeal are fully

briefed and ready for a decision by this Court (D.I. 10, 20, 22), whereas, the Third Circuit must

first review and accept a certification request before the appeal can proceed in that court. See In

re Johns-Manville Corp., 449 B.R. 31, 34 (S.D.N.Y. 2011) (finding that without sufficient reason

for direct appeal, process can actually lengthen rather than expedite appeal). The Court is not

satisfied that 28 U.S.C. §158(d)(2)(A)(iii) is met under these circumstances.




                                                10
       C.      Public Importance

       Finally, courts have interpreted the “public importance” prong of 28 U.S.C.

§ 158(d)(2)(A)(i) narrowly. See In re Nortel Networks Corp., 2010 WL 1172642, *1 (Bankr. D.

Del. Mar. 18, 2010). To constitute a matter of “public importance,” the issue on appeal must

transcend the litigants and involve a legal question, the resolution of which will advance the cause

of jurisprudence to a degree that is usually not the case.” In re Am. Home Mortg. Inv. Corp.,

408 B.R. 42, 44 (D. Del. 2009). An appeal that impacts only the parties, and not the public at

large, is not “a matter of public importance.” See Goody’s, 2009 WL 2355705, at *2. Courts find

an alternative basis for certification on the public importance prong where resolution of the issue

has “important practical ramifications.” WestLB AG v. Kelley, 514 B.R. 287, 293 (D. Minn. 2014);

see also In re Qimonda AG, 470 B.R. 374, 386 (E.D. Va. 2012).

       Polk 33 argues that its appeal requires certification under the “public importance” prong of

28 U.S.C. § 158(d)(2)(A)(i) because “sales under § 363 of the Bankruptcy Code are conducted

routinely in this circuit,” and “clarifying the rules is essential” for participants in those sales.

(D.I. 19 at 3). According to Polk 33, the appeal presents a matter of public importance in the area

of bankruptcy law because the situation of “a credit bid by a secured creditor for less than the full

amount of its secured claim is one that is likely to repeat.” (Id. at 3-4). Conversely, THL argues

that Polk 33 has identified no issue of public importance that would transcend the interests of the

parties. According to THL, the Court should reject Polk 33’s attempt to manufacture an issue of

public importance by contending that the public at large must share Polk’s concern regarding the

Allocation Decision, upsetting market expectations. According to THL, this is nothing more than

a rehash of Polk’s position on the merits and provides no basis for direct certification under

§ 158(d)(2)(A)(i).




                                                 11
       The Court agrees with THL on this point as well. The Allocation Decision does not raise

a question of public importance justifying certification of a direct appeal to the Third Circuit.

Additionally, an issue involving a mixed question of law and fact generally does not constitute a

matter of public importance. See, e.g., Tribune, 477 B.R. at 472 (holding that it is not a matter of

public importance when a decision is in line with controlling law in the Third Circuit and remaining

issues involve factual matters specific to the case); Am. Home Mortgage, 408 B.R. at 44 (deciding

that mixed questions that implicate the particular circumstances of the case are not pure legal

questions warranting direct certification); Bepco LP v. Globalsantafe Corp. (In re 15375 Mem’l

Corp.), 2008 WL 2698678, at *1 (D. Del. July 3, 2008) (holding that “factual issues preclude a

direct appeal” under 28 U.S.C. § 158(d)(2)). Issues tied to the facts of a particular case generally

do not “transcend” the parties and advance the cause of jurisprudence to an unusual degree.

See Millennium Lab, 543 B.R. at 709. Here, the Bankruptcy Court determined in the Allocation

Decision that THL did not submit a final credit bid as a matter of fact. The presence of this

significant factual issue, which permeates the entirety of the appeal, undermines Polk 33’s

argument for certification of direct appeal.

IV.    CONCLUSION

       Upon consideration of the applicable precedent, the Court concludes that certification of

direct appeal to the Third Circuit is not required under any element of 28 U.S.C. § 158(d)(2)(A).

Accordingly, the Court will deny the Certification Motion and rule on the merits of the appeal in

due course. An appropriate Order follows.




                                                     The Honorable Maryellen Noreika
                                                     United States District Judge




                                                12
                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 IN RE:                            )
 AEROGROUP INTERNATIONAL, INC., et )               Chapter 11
 al.,                              )               Bankr. No. 17-11962 (CSS)
                                   )               (Jointly Administered)
                Debtors.           )

 POLK 33 Lending, LLC,                         )
                                               )
                       Appellant,              )
                                               )
               v.                              )   C.A. No. 19-648 (MN)
                                               )
 THL CORPORATE FINANCE, INC.,                  )
                                               )
                       Appellee.               )

                                           ORDER

       For the reasons set forth in the accompanying Memorandum, IT IS HEREBY ORDERED

this 14th day of February 2020 that Appellant’s Certification Motion (D.I. 12) is DENIED.




                                                   The Honorable Maryellen Noreika
                                                   United States District Judge
